Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated November 22, 2021 is acknowledged.

After Final Consideration Pilot Program 2.0
Applicant’s request for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0 (AFCP 2.0) is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized by this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
	In view of the extensive changes to the claims including the cancellation of claims 1-3, 5-9 and 19 drawn to the sub-combination of a particulate set, the cancellation of claim 16 drawn to the embodiment of an injectable therapeutic, the cancellation of claim 17 drawn to the embodiment of a liquid composition, the amendment of claim 10 drawn to an embodiment of a generic medical device and the introduction of new claims 22-29 further limiting said embodiment, the re-assignation of claim 20 from the particulate set to the generic device of claim 10, and the expansion of the embodiment of the balloon catheter as first introduced into the claims filed July 6, 2021 with the introduction of new claims 31 and 32, the proposed response is far too extensive / complex to consider in two hours.  Furthermore, it is not seen in Applicant’s remarks where the newly claimed combinations of features / limitations are supported in the as-filed specification.  “With respect to newly added or amended claims, applicant should show Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007).  See MPEP 2163.  Nor is it seen where Applicant has articulated a rationale as to why Applicant believes limited further consideration will lead to allowance.  See program extension information summarized at: www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20
	Therefore, the response will not be entered for purposes of Appeal consistent with pre-pilot practice.  See MPEP 714.13.  Many of the difficulties encountered in the prosecution of patent applications after final rejection may be alleviated if each applicant includes, at the time of filing or no later than the first reply, claims varying from the broadest to which he or she believes he or she is entitled to the most detailed that he or she is willing to accept.  See MPEP 714.12.
	In view of the proposed shift in the claimed invention, a response to Applicant’s Remarks predicated on said change is not currently warranted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633